SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

777
KA 13-00576
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

CARLOS MANSILLA, DEFENDANT-APPELLANT.


FRANK J. NEBUSH, JR., PUBLIC DEFENDER, UTICA (PATRICK J. MARTHAGE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Barry M.
Donalty, J.), rendered December 13, 2011. The judgment convicted
defendant, upon a jury verdict, of promoting prison contraband in the
first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him following a
jury trial of promoting prison contraband in the first degree (Penal
Law § 205.25 [2]), defendant, an inmate in state prison, contends that
the evidence is legally insufficient to establish that he knowingly
possessed the contraband in question, i.e., a sharpened piece of metal
found in his shoe, and that the verdict is against the weight of the
evidence in that regard. As a preliminary matter, we note that
defendant failed to preserve his challenge to the sufficiency of the
evidence because he made only a general motion for a trial order of
dismissal at the close of the People’s case (see People v Hawkins, 11
NY3d 484, 492). Moreover, defendant failed to renew his motion after
he and the People’s rebuttal witnesses testified (see People Hines, 97
NY2d 56, 61, rearg denied 97 NY2d 678). In any event, we conclude
that the evidence, when viewed in the light most favorable to the
prosecution (see People v Contes, 60 NY2d 620, 621), provided a “valid
line of reasoning and permissible inferences which could lead a
rational person to the conclusion reached by the jury on the basis of
the evidence at trial” (People v Bleakley, 69 NY2d 490, 495), i.e.,
that defendant knew that the piece of metal was in his shoe. Viewing
the evidence in light of the elements of the crime as charged to the
jury (see People v Danielson, 9 NY3d 342, 349), we further conclude
that the verdict is not against the weight of the evidence (see
generally Bleakley, 69 NY2d at 495).
                                 -2-                           777
                                                         KA 13-00576

     Defendant’s remaining contentions, all of which relate to his
sentence, are unpreserved for our review and in any event lack merit.




Entered:   October 7, 2016                      Frances E. Cafarell
                                                Clerk of the Court